Case 2:19-cv-10532-ODW-JPR Document 74 Filed 10/23/20 Page 1 of 5 Page ID #:758




 1                                                                                   O
 2
 3
 4
 5
 6
 7
 8
                        United States District Court
 9
                        Central District of California
10
11   VIEN PHUONG THI HO,                       Case № 2:19-cv-10532-ODW (JPRx)
12              Plaintiff,                     ORDER DENYING PLAINTIFF’S
13        v.                                   MOTION FOR JUDGMENT ON
14
                                               THE PLEADINGS OR
     NATIONSTAR MORTGAGE, LLC, et              ALTERNATIVELY, SUMMARY
15   al.,
                                               JUDGMENT [53]
16              Defendants.
17
18                               I.    INTRODUCTION
19        Before the Court is pro se Plaintiff Vien Phuong Thi Ho’s Motion for Judgment
20   on the Pleadings Pursuant to Rule 12(c) or Alternatively, Summary Judgment Under
21   Rule 56 (“Motion”). (Mot. J. on Pleadings or Summ. J. (“Mot.”), ECF No. 53.)
22   Defendants Nationstar Mortgage, LLC d/b/a Mr. Cooper (additionally sued
23   erroneously as Nationstar Mortgage Holdings Inc., and Mr. Cooper Group Inc.)
24   (“Nationstar”), HSC Bank USA, N.A. (erroneously sued as HSBC Bank USA, N.A.
25   CTLA HSBC Bank USA Corp Trust and Loan Agency and HSBC Bank USA NA
26   (“HSC”), and Mortgage Electronic Registration Systems, Inc. (“MERS”) (together,
27   “Defendants”) oppose the Motion. (Opp’n to Mot. (“Opp’n”), ECF No. 54; Defs.’
28   Mot., ECF No. 60.)       Defendant Affinia Default Services, LLC also joins in
Case 2:19-cv-10532-ODW-JPR Document 74 Filed 10/23/20 Page 2 of 5 Page ID #:759




 1   Defendants’ Opposition. (ECF No. 55.) For the reasons detailed below, the Court
 2   DENIES Ho’s Motion.1
 3                                   II.       BACKGROUND
 4          On or around June 23, 2007, Ho borrowed $548,000 (the “Loan”) to refinance
 5   real property located in Long Beach, California, which she secured by a Deed of Trust
 6   (“DOT”). (See Compl. ¶¶ 16–18, Ex. A (“Deed of Trust” or “DOT”), ECF No. 1.)
 7   The DOT lists Countrywide Bank, FSB as the lender, ReconTrust Company, N.A. as
 8   the trustee, and MERS as the beneficiary. (Compl. Ex. A.)
 9          In November 2010, MERS purportedly assigned the DOT to HSBC Bank USA,
10   N.A. via a corporate assignment. (Compl. Ex. B.) Shortly thereafter, on January 11,
11   2011, the U.S. Bankruptcy Court for the Central District of California granted a
12   Chapter 7 Discharge to Ho of all prior debts, including the Loan. (Compl. ¶ 19,
13   Ex. C.)
14          In December 2013, Ho received a letter from Nationstar explaining that Bank of
15   America, N.A. had transferred the servicing of her Loan to Nationstar. (Compl.
16   Ex. 1.) In October 2019, on Nationstar’s behalf, Affiana issued Ho a Notice of
17   Default and Election to Sell Under Deed of Trust relating to the Long Beach property.
18   (Compl. Ex. E (“Notice”).) The Notice explained that Affiana was “either the original
19   trustee, the duly appointed substituted trustee, or acting as agent for the trustee or
20   beneficiary under a Deed of Trust dated 06/23/2007, executed by [Ho] . . . to secure
21   certain obligations in favor of [MERS] as nominee for Countrywide Bank, FSB, its
22   successors and assigns.” (Id.)
23          Now, Ho alleges that the Notice “was falsely recorded in favor of an ‘imaginary
24   loan’ created by [D]efendants in 2013 which was never executed by [P]laintiff with
25   [D]efendants.” (Compl. ¶ 21.) More specifically, Ho claims that “[b]eginning in
26   early 2013 and continuing to 2019 . . . Nationstar . . . initiated a mortgage scam and
27
     1
28    After carefully considering the papers filed in connection with the Motions, the Court deemed the
     matters appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.



                                                     2
Case 2:19-cv-10532-ODW-JPR Document 74 Filed 10/23/20 Page 3 of 5 Page ID #:760




 1   illegal scheme to collect a discharged debt and/or resurrect a mortgage debt that
 2   formerly discharged two years earlier and/or settled with [Countrywide].” (Compl.
 3   ¶ 22.) Thus, Ho asserts thirteen causes of action alleging that Defendants engaged in
 4   various fraudulent lending and collection schemes of which she was the victim. (See
 5   generally Compl.; see also Mot. 6–8 (clarifying the gravamen of Ho’s Complaint).)
 6                            III.         LEGAL STANDARD
 7         After the pleadings are closed, but within such time as to not delay the trial, any
 8   party may move for judgment on the pleadings. Fed. R. Civ. P. 12(c). Such a motion
 9   is appropriate “when the moving party clearly establishes on the face of the pleadings
10   that no material issue of fact remains to be resolved and that it is entitled to judgment
11   as a matter of law.” Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896
12   F.2d 1542, 1550 (9th Cir. 1989). When ruling on a motion for judgment on the
13   pleadings, “[a]ll allegations of fact by the party opposing the motion are accepted as
14   true,” and are construed in the light most favorable to that party. McGlinchy v. Shell
15   Chem. Co., 845 F.2d 802, 810 (9th Cir. 1988). Thus, “a plaintiff is not entitled to
16   judgment on the pleadings when the answer raises issues of fact that, if proved, would
17   defeat recovery. Similarly, if the defendant raises an affirmative defense in his answer
18   it will usually bar judgment on the pleadings.” Gen. Conference Corp. v. Seventh-Day
19   Adventist Church, 887 F.2d 228, 230 (9th Cir. 1989), cert. denied, 493 U.S. 1079
20   (1990). If judgment on the pleadings is appropriate, a court has discretion to grant the
21   non-moving party leave to amend, grant dismissal, or enter a judgment. See Lonberg
22   v. City of Riverside, 300 F. Supp. 2d 942, 945 (C.D. Cal. 2004).
23                                   IV.     DISCUSSION
24         Defendants argue that Ho’s Motion must be denied because (1) Defendants’
25   Answer to the Complaint denies all allegations and asserts many affirmative defenses;
26   (2) to the extent Ho seeks summary judgment, she fails to comply with Local
27   Rule 56-1; and (3) Ho fails to recite or support the legal elements that she must prove
28   to recover on her claims. (See generally Opp’n.)




                                                 3
Case 2:19-cv-10532-ODW-JPR Document 74 Filed 10/23/20 Page 4 of 5 Page ID #:761




 1         Defendants are correct.      For the sake of this Motion, the Court takes
 2   Defendants’ Answer to the Complaint in the light most favorable to Defendants.
 3   Seventh-Day, 887 F.2d at 230. In their Answer, Defendants generally deny all of Ho’s
 4   allegations and assert twenty-two affirmative defenses. (See Answer 2, ECF No. 33
 5   (“Defendants hereby deny generally and specifically each and every allegation and
 6   cause of action contained in the Complaint; and further deny that, by reason of any act
 7   or omission by Defendants or their agents, Plaintiff has been injured or damaged in
 8   any sum, or at all.”).) Under Federal Rule of Civil Procedure (“Rule”) 8(b)(3), “[a]
 9   party that intends in good faith to deny all the allegations of a pleading—including the
10   jurisdictional grounds—may do so by a general denial.” Fed. R. Civ. P. 8(b)(3).
11   Moreover, Defendants assert twenty-two affirmative defenses in their Answer, which
12   generally precludes judgment on the pleadings. See Seventh-Day, 887 F.2d at 230.
13   Simply put, judgment on the pleadings must be denied because Ho fails to show on
14   the face of the pleadings that there are no material issues of fact which remain to be
15   resolved.
16         Moreover, while Ho purports to seek summary judgment in the alternative, she
17   fails to submit any admissible evidence for the Court to consider. (Opp’n 4–5.)
18   Indeed, Ho has not filed a Statement of Uncontroverted Facts and Conclusions of Law
19   or a proposed Judgment as required by Rule 56-1. See Motorola, Inc. v. Pick, No. CV
20   04-2655ABCSHX, 2004 WL 5472092, at *3 (C.D. Cal. June 22, 2004) (“[F]ailure to
21   provide the Court with a separate statement of uncontroverted facts is fatal
22   to . . . motions for summary judgment.”). Without providing evidence of undisputed
23   material facts, Ho cannot prevail on summary judgment. Parties bear their own
24   obligation to lay out their evidentiary support clearly. Carmen v. S.F. Unified Sch.
25   Dist., 237 F.3d 1026, 1030 (9th Cir. 2001) (“It is absurdly difficult for a judge to
26   perform a search, unassisted by counsel, through the entire record, to look for such
27   evidence.”); see also Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929
28




                                                4
Case 2:19-cv-10532-ODW-JPR Document 74 Filed 10/23/20 Page 5 of 5 Page ID #:762




 1   (9th Cir. 2003) (“[J]udges are not like pigs, hunting for truffles buried in briefs.”
 2   (quoting United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991))).
 3         The Court notes that its conclusion today is galvanized by the substantially
 4   different accounts of the facts presented in the parties’ briefs. In particular, Ho
 5   appears to argue that she attached certain documents to her Complaint to show
 6   Defendants have been creating fraudulent documents with which to carry out their
 7   fraud. Meanwhile, Defendants’ recitation of the facts does the exact opposite by
 8   presupposing the authenticity of those same documents.        (Compare, e.g., Mot. 6
 9   (referring to the November 24, 2010 corporate assignment of the DOT as “a false
10   document” signed by a “Robo-Signer”), with Opp’n 3 (stating as a matter of fact that
11   “MERS assigned the DOT to HSBC Bank USA, [N.A.] . . . via a corporate assignment
12   of deed of trust, recorded on November 24, 2010”).) Whatever the case may be, these
13   are precisely the sort of issues that preclude judgment at this stage, whether on the
14   pleadings or by summary evidence.
15                                   V.    CONCLUSION
16         For the aforementioned reasons, Ho’s Motion for Judgment on the Pleadings or
17   Alternatively, Summary Judgment is DENIED. (ECF No. 53.)
18
19         IT IS SO ORDERED.
20
21         October 23, 2020
22
23                               ____________________________________
24                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
25
26
27
28




                                               5
